Name: 89/303/EEC: Commission Decision of 20 April 1989 on the surveillance within the Community of exports of certain types of non-ferrous metal waste and scrap
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  iron, steel and other metal industries;  tariff policy
 Date Published: 1989-05-03

 Avis juridique important|31989D030389/303/EEC: Commission Decision of 20 April 1989 on the surveillance within the Community of exports of certain types of non-ferrous metal waste and scrap Official Journal L 122 , 03/05/1989 P. 0029 - 0029*****COMMISSION DECISION of 20 April 1989 on the surveillance within the Community of exports of certain types of non-ferrous metal waste and scrap (89/303/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports (1), as last amended by Regulation (EEC) No 1934/82 (2), and in particular Article 5 thereof, Following consultations with the Committee set up by Article 4 of the said Regulation, Whereas Council Regulation (EEC) No 4249/88 of 21 December 1988 on export arrangements for certain types of non-ferrous metal waste and scrap (3) establishes surveillance of exports of waste and scrap of aluminium, lead and zinc for 1989; Whereas detailed rules must be established for administering these arrangements, HAS ADOPTED THIS DECISION: Article 1 1. Between 1 January and 31 December 1989 the export licences referred to in Article 1 of Regulation (EEC) No 4249/88 shall be issued by the appropriate authorities of the Member States. 2. Each Member State shall inform the Commission within the first 15 days of each month of: (a) the quantities in tonnes and the prices of the products for which export licences have been issued during the previous month; (b) the quantities in tonnes and the prices of the products for which export licences have been issued in accordance with Article 1 (3) of Regulation (EEC) No 4249/88, during the previous month; (c) the quantities in tonnes of products which have been exported during the month preceding that referred to under point (a); (d) the quantities in tonnes authorized for export or exported under inward or outward processing arrangements; (e) the third country of destination. Article 2 This Decision shall apply until 31 December 1989. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 April 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 324, 27. 12. 1969, p. 25. (2) OJ No L 211, 20. 7. 1982, p. 1. (3) OJ No L 373, 31. 12. 1988, p. 53.